UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1195


JOHN ROBERT DEMOS, JR.,

                Plaintiff - Appellant,

          v.

DANIEL PAYSEUR; WACHOVIA BANK & TRUST COMPANY; FIRST CHARTER
BANK; BANK OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:10-cv-00011-FL)


Submitted:   April 27, 2010                 Decided:   May 19, 2010


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Robert Demos, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Robert Demos, Jr., appeals the district court’s

order dismissing this action pursuant to 28 U.S.C. § 1915(g)

(2006).      We have reviewed the record and find no reversible

error.     Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.          Demos v. Payseur, No. 5:10-cv-00011-FL (E.D.N.C. Jan.

19, 2010).       We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before    the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     DISMISSED




                                      2